Title: James Madison to Robley Dunglison, 23 February 1829
From: Madison, James
To: Dunglison, Robley


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Feby. 23. 1829
                            
                        
                        
                        I have just recd. yours of the 19th. I cannot regard the anonymous charge in the newspaper to which it refers
                            as an omen of successful misrepresentations concerning the state of things at the University. What is published seems to
                            carry on the face of it an antidote to its purpose. The fever in question, whatever be its cause, is well understood to
                            have no respect of places as ordinarily distinguished by healthiness or the contrary. It prevailed in a very mortal degree
                            in my family a few years ago, notwithstanding the established salubrity of the situation, without any visible or known
                            circumstance that could account for it; and without prevailing in adjoining situations of a like character. It is a
                            fact, I believe, that it visited a solitary family dwelling on the summit of Peter’s Mountain, the Cimborazo of our
                            Lilliputian Andes, where all the known atmospherical & local causes, instead of explaining the Phinominon ought to
                            have been safeguards against it. As the radical cause must be refered to some mutable condition of the atmosphere we
                            must hope that a favorable change, if not already commenced, will soon take place.
                        I shall forward your letter to Genl. Cocke my Colleague in the Executive Trust, and should he concur in the
                            expedient you suggest, as called for by the actual or coming circumstances, he will be able to give it effect, without the
                            delay of a further communication with me.
                        
                            
                                
                            
                        
                    